Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 14 December 2020.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 10-11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vogel (US 2013/0245380).
Regarding claim 1, Vogel discloses fecal collection device comprising: 
a. a barrel (10, figure 2, [0031]) having a distal end (12), a proximal end (14) and defining a barrel passage (figure 2, interior to the main tube 10) therebetween; 
b. a waste drain conduit (30, figure 2, [0033]) including a waste drain passage (interior to the outlet tube 30) attached to the barrel so that a drain opening is defined between the barrel passage and the waste drain passage ([0033, the outlet tube intersects the main tube, figure 1); 

d. a trocar plug (60, figure 2) having a tapered distal end (figure 2, the obturator is tapered toward the end); 
e. said trocar plug movably positioned within the barrel passage and movable between: i) an insertion position where the tapered distal end of the trocar plug extends from the distal end of the barrel (figure 1, [0041]); ii) an irrigation position where the first opening of the irrigation conduit is in communication with the barrel passage and the trocar plug covers a majority of the drain opening (position wherein the trocar is pulled past the inlet opening but not yet covering the entire outlet tube opening); and iii) a flushing position where the trocar plug covers less of the drain opening than when the trocar plug is in the irrigation position (the trocar is pulled further past the opening of the outlet tube further than the irrigation position, [0043] (the positions of the trocar can be achieved by moving the trocar along the longitudinal axis of the speculum thus it can move between the positions claimed by applicant, in figures 1 and 2, the entirety of the irrigation conduit is situated closer to the distal end of the barrel such that the trocar would cover the majority of the drain opening but leaves the irrigation opening open).
Regarding claim 2 and 4, Vogel further discloses a retention cuff (70, figure 1) positioned circumferentially on the barrel.
Regarding claim 3 and 5, Vogel further discloses a spacer (40, 42, 45, figure 1) as an annular flange (figure 1-2) positioned on the barrel so that a transphincter section is defined between the cuff and spacer, the transsphincter section adapted to engage an anal canal of a patient ([0037-0038], [0041]).
Regarding claim 10, Vogel further discloses a proximal end of the trocar plug extends from the proximal end of the barrel (figure 1-2), a knob (66, figure 2) provided at the proximal end of the trocar plug.

Regarding claim 13, Vogel further discloses a handle attached to the barrel, the handle defining the waste conduit (figure 1-2, the outlet is shaped as a handle and is capable of being grabbed).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Vogel (US 2013/0245380) in view of Pearcy (US 2014/0048556).

Pearcy discloses an actuatable device relatively pertinent to the problem posed by Applicant of controlling fluid movement with the use of plungers/trocars. Pearcy teaches a barrel (102) features a tab (218, threading, [0092]) positioned within the barrel passage (figure 2A) and the trocar plug includes a groove (figure 2A, threading on body 104) which is traversed by the tab as the trocar plug moves between the insertion, irrigation and flushing positions ([0092] “the rotation of the barrel 104 relative to the body 102 translates the barrel 104 into engagement with the reservoir seal 226 through engagement between corresponding threading of the barrel 104 and the body 102” can translate the barrel between positions of the coaxial barrels, the groove is helical groove (figure 1 and 2A show the groove as helical).
Pearcy provides the threading to allow the barrel and body to prevent unintentional disengagement ([0096]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Vogel with Pearcy to prevent unintentional separation of the plunger from body.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Vogel (US 2013/0245380 in view of Desai (US 5662680).
Regarding claim 9, Vogel does not teach wherein the trocar plug includes a marking that is visible when the trocar plug is in the irrigation position.
Desai discloses an endoscopic surgical instrument relatively pertinent to problem posed by Applicant of controlling the depth of insertion of a plunger into a cylindrical barrel. Desai 
Desai provides the markings to give visual indication of the position of the plunger in cylinder (col 14, lines 23-30). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Vogel with Desai to give visual indication of the position of the plunger in cylinder
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Vogel (US 2013/0245380) in view of Peters (US 5443445).
Regarding claim 12, Vogel does not teach wherein the distal end of the barrel is chamfered.
Peters discloses a colon irrigation system in the same field of endeavor as the Applicant. Peters teaches a dome shaped nozzle (11, figure 4) which is chamfered. 
Peters provides a dome shaped nozzle to cover the opening of the body (col 3, lines 8-10). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Vogel with Peters in order to cover the opening of the body.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Vogel (US 2013/0245380) in view of Boudreault (US 5186714).
Regarding claim 14, Vogel does not teach wherein the irrigation conduit traverses the handle.
Boudreault discloses a surgical instrument relatively pertinent to problem posed by Applicant of irrigating and suctioning the body. Boudreault teaches wherein the irrigation conduit (32, figure 2, col 5, lines 29-34) traverses the handle (10, figure 2, col 4, lines 55-58).
Boudreault provides the irrigation conduit on the handle to be easily replaced (col 5, lines 50-55). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Vogel with Boudreault in order to use a unitary disposable structure to replace part of the device.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Vogel (US 2013/0245380) in view of Levin (US 2013/0116559).
Regarding claim 15, Vogel does not teach wherein the irrigation conduit is positioned within the waste drain passage of the handle.
Levin discloses a colon washing device in the same field of endeavor as the Applicant. Levin teaches the feed tube (23, figure 6, [0065]) placed inside the drainage line (101, [0065]) which can act as a handle as it can be manipulated and grabbed by the user.
Levin provides the feed tube within the drain passage in order to support and guide the feed tube ([0065]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Vogel with Levin in order to guide and support the feed tube.
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


KAI H. WENG
Examiner
Art Unit 3761



/KAI H WENG/Examiner, Art Unit 3781